DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/02/2021 in response to Non-Final Rejection mailed 05/13/2021.   Claims 1-15 are pending in the application. As such, Claims 1-15 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed on 08/02/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-15 have been examined.  

Response to Arguments 
4.         In view of Applicant’s amendments to independent Claims 1, and 9, and corresponding persuasive Remarks on pp. 6-10 filed together on 08/02/2021, the previous rejections of Claims 1-5, 7-12, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Gardner et al., are respectfully reconsidered and withdrawn. Similarly, the previous rejections of Claims 6, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Gardner et al., 
Allowable Subject Matter
5.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-5, 8-12, and 15 are found allowable over the prior art of record for at least the following rationale. Li et al., (Li, C., Zhu, L., Xu, S., Gao, P., & Xu, B. (2018, August). Recurrent Neural Network Based Small-footprint Wake-up-word Speech Recognition System with a Score Calibration Method. In 2018 24th International Conference on Pattern Recognition (ICPR) (pp. 3222-3227). IEEE), in view of Gardner et al., (U.S. Patent Application Publication: 2015/0120294), and further in view of Yang et al., (U.S. Patent Application Publication: 2009/0326957), hereinafter referred to as LI, GARNER, and YANG.
At best, AUGUST evidences an architecture comprising, see e.g., “…four GPUs operating in parallel…” and “…WUWSR system, extensive experiments have been performed…HKUST [20] Mandarin Chinese conversation telephone corpus (LDC2005S15, LDC2005T32) is used…contains 150-hour speech, 873 calls in training set, 15-hour speech, 81 calls in development and 5-hour speech, 24 calls in test set…system has great flexibility and can replace wake-up words easily,…” “…DNN-based small-footprint WUWSR system, is built. 
    PNG
    media_image1.png
    337
    622
    media_image1.png
    Greyscale
The baseline uses a network with 6 hidden layers and 1024 nodes in each hidden layer with sigmoid non-linearity, which is represented as DNN-6-1024,…” and “…a small-footprint wake-upword speech recognition (WUWSR) system based on (See e.g., LI Abstract LI Abstract, §§ I, II, III, Fig. 1).

    PNG
    media_image2.png
    835
    420
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    733
    437
    media_image3.png
    Greyscale
Further, GARNER evidences a comprehensive speech recognition architecture directed to an appliance device with situational speech recognition capabilities comprising, see e.g., “…appliances for providing user-specific response to voice commands…” having memory, processors, and user interface for appliance functionalities with  “obtaining preferences associated with identified user from memory and supplemental preferences” capabilities. (See e.g., GARNER Figs. 1, 4, 5A).

    PNG
    media_image4.png
    564
    675
    media_image4.png
    Greyscale
Furthermore, YANG evidences, see e.g., “…a refrigerator 100 … includes an input means 10 for inputting of a certain speech from a user; a speech recognition module 20 for identifying information corresponding to the user's inputted speech; a display means 30 for displaying frames (e.g., a user interface, etc.) to be displayed for an information management 
    PNG
    media_image5.png
    840
    661
    media_image5.png
    Greyscale
service, information, and the like; a date/time counting means 40 for setting a date and/or time; a storage means 50 for storing the frames to be displayed for the information management service, information, and the like; a sensor means 60 for generating a signal sensing a user's approach; a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check, store and manage the inputted information; and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator-related control commands from the user…” and “… sensor means 60 senses a user approaching around the refrigerator…” (See e.g., YANG paras. 22, 31, 35, Figs. 1, 2).
Notwithstanding, LI, GARNER, and YANG’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in amended independent .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Please, see for additional references PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656